Citation Nr: 1232890	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a prostate disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from January 1955 to December 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a lumbar spine disorder and prostate disorder is warranted.

In a statement received in December 2009, the Veteran's spouse detailed that the Veteran had received treatment for his claimed lumbar spine and prostate disorders from the VA Medical Center (VAMC) in Fargo, North Dakota, in the late 1980s.  The February 2010 Statement of the Case inquired about this treatment.  Specifically, the RO asked the Veteran to "clarify this" history of treatment, to include identifying specific dates of treatment.  The Veteran did not respond.  Nevertheless, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

The claims file further reflects that the Veteran has received medical treatment for his claimed lumbar spine and prostate disorders from the Community Based Outpatient Clinic (CBOC) in Bemidji, Minnesota.  However, the claims file only includes outpatient treatment records from that provider dated up to August 2010. Any additional records from that facility should be obtained.  

In addition, the December 2009 lay statement from the Veteran's spouse detailed that he had received private treatment from a chiropractor in Grand Rapids, Michigan, for his claimed lumbar spine disorder in the 1980s.  On remand, the AMC should also assist the Veteran in obtaining relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2011).

Further, regarding the claim for entitlement to service connection for a lumbar spine disorder, the Veteran has asserted that his current lumbar spine disorder onset in 1957.  He says he received treatment with a heat lamp from a medic during service for back problems on two occasions.  He relates that he was in gunnery on an aircraft carrier and later was an avionics machinist mate during service.  A December 2009 lay statement from the Veteran's spouse detailed that he had complained of back pain, had flare-ups, and had trouble getting out of bed in the morning for a couple days at a time since they were married in 1960.

Despite the fact that his service treatment records are essentially negative for complaints, treatment, and diagnosis of a chronic low back disorder, and that there is no objective medical evidence of a disability of the lumbar spine until over 40 years post-service, the Board finds that the Veteran is competent to report a history of back pain in service.  His report of straining his back in service is also deemed credible given the nature of his military duties.  38 U.S.C.A. § 1154(a).  His spouse has also provided competent lay testimony with respect to continuity of symptomatology.  Accordingly, the AMC should arrange for the Veteran to undergo a VA examination to determine the nature and etiology of his claimed lumbar spine disorder on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed lumbar spine and prostate disorders.  Of particular interest are all private treatment records from the chiropractor in Grand Rapids, Michigan, as referenced by the Veteran's spouse in the December 2009 lay statement of record.  The AMC should also obtain VA clinical records pertaining to the Veteran's claimed lumbar spine and prostate disorders from the Fargo VAMC for the period from December 1958 to the present and from the Bemidji CBOC for the period from August 2010 the present.  Any negative responses should be noted in the file.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran should be afforded an appropriate VA spine examination to determine the nature and etiology of his claimed lumbar spine disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed lumbar spine disorder is casually related to his period of active service, to include asserted in-service treatment for back problems.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran and his spouse asserting the continuity of lumbar spine symptomatology since service as well as post-service treatment for the claimed condition. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655. 

4.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in October 2010.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


